Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-16 and 19-27are rejected under 35 U.S.C. 103 as being unpatentable over Takagi, JP 10-045914 in view of Inokuchi et al., U.S. Patent Application Publication No. 2002/0016434.
	The goal of Takagi, as is true of the instant Specification, is to disclose an approach for making spherical silsesquioxane particles.  Like the first three steps of the claimed process, the prior art first hydrolyzes a trialkoxysilane in the presence of presence of an acid after which an aqueous alkali solution is introduced.  Upon uniformly mixing the basic catalyst material with the water/alcohol solution comprising alkoxysilane hydrolyzates and perhaps some lower condensates, the reaction mixture is maintained in a quiescent state, which is another way of saying that it’s left to stand in a still state without mixing.  The recommended period of standing according to [0026] is most preferably 1 to 6 hours.  
	Takagi does not mention a later addition of further aqueous alkali.  Inokuchi [0011-0013], in referencing the teachings of Takagi- JP 10-45914 is cited in the background discussion at [0012]- and others states that it is necessary to use less of the alkaline catalyst when larger particles on the order of 3 microns or more are targeted.  (Takagi expresses an objective to make spherical silsesquioxane particles having a particle size of 3 to 10 microns in [0028].)  However, the employment of lower levels 
	Regarding claim 22, Takagi is not explicit as to the favored pH range of the resulting basic solution once sufficient base is added to not only neutralize the acid employed in the first step, but also to make the solution basic.  On the other hand, Inokuchi is clear in stating that the amount of base is lower than is typical in order that larger particles may be formed.  A typical pH range for condensation reactions is on the order of 9-13 thus it will be inferred by the skilled artisan that the pH range should be closer to neutrality, and therefore squarely in the range set forth in claim 22.

	Neutralization of the alkali-stabilized particles just prior to their isolation would be obvious since it is not typically the charged silsesquioxane particles that are desired.  So too is agitating the mixture to facilitate rapid uniform diffusion of the acid throughout the mixture.  
	Takagi contemplates filtration as a means of isolating the silsesquioxane particles in [0032] thus addressing the limitation of claim 27.
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takagi, JP 10-045914 in view of Inokuchi et al., U.S. Patent Application Publication No. 2002/0016434 as applied to claims above, and further in view of the article entitled “Hydrolysis and Condensation of Silicates: Effects on Structure” authored by Brinker and published in the Journal of Non-Crystalline Solids (1988) 100, 31-50.  
	Concerning claims 17 and 18, whereas Takagi indicates that the initial hydrolysis reaction is carried out in an acid, there is no indication of a suitable pH.  However, it is known that the controlled formation of stable solutions of hydrolyzates and low condensates I best carried out in a pH range where the rate of condensation is lowest.  See the discussion under the heading “3.1 Effects of catalysts” on pages 38-39 of Brinker and Figure 6b.  Gel time for hydroysilane condensation reactions is highest in the acidic range around pH = 2.5 thus a skilled practitioner of the Takagi invention would be motivated to provide an acidic solution with a pH in the proximity of this figure.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 12 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,208,228 in view of Inokuchi et al., U.S. Patent Application Publication No. 2002/0016434.  The present rejection would lack the same nexus for combining were it not for the fact that claim 22 sets forth a similar lower, but still basic, pH for the condensation reaction.  Inokuchi, as before, is suggestive that particle products formed in the presence of more weakly basic conditions are susceptible to agglomeration thus, before the system is disturbed after standing, it would be obvious to add more base to the mixture prior to isolation.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC S ZIMMER whose telephone number is (571)272-1096.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


August 28, 2021

/MARC S ZIMMER/Acting Patent Examiner of Art Unit 1765